Pleas: General issue, jurisdiction.
It was evidence that a sow, belonging to the plaintiff, was seen with a duck in her mouth in the public road near the residence of the defendant. The witness chased the hog and she dropped it. The hog immediately chased the duck again, and while in hot pursuit the defendant shot her.
The defendant offered to prove several acts of "chicken-eating" by this hog, but the testimony was ruled out by the court.
There was much evidence going to show that the hog was well known in the neighborhood and bore general reputation as "a chicken-eating hog." It was in evidence that the plaintiff, at the time        (36) he purchased this animal, was apprised of her bad character.
The court held that the plea of justification was not sustained. Defendant's counsel excepted.
Verdict and judgment for plaintiff. Appeal by defendant.
The facts of this case, as now presented to us in the defendant's bill of exceptions, are materially different from those which were reported on a former trial. Then, there was no evidence that when the defendant shot the plaintiff's sow she was in the act of doing anything to injure him or his property. Now, it appears that she was in hot pursuit of one of the plaintiff's fowls when he killed her. Then, nothing was proved as to the plaintiff's knowledge of the chicken-eating propensity of his hog. Now, it seems that when he purchased her he was fully apprised of her fierce appetite for young fowls. Upon the facts as reported to have been proved on the former trial, we held that the defendant was not justified in killing the sow as a public nuisance which any person had a right to abate. The case, we think, is altogether different when the sow is turned loose by her owner, with a full knowledge of her evil habits, and is killed by the owner of a fowl *Page 28 
to save his property from destruction. Besides the leading case ofWadhurst v. Damme, Cro. James, 45, which was referred to when this case was before the Court, 51 N.C. 293. Leonard v. Winkins, 9 Johnson, 232, is very strong in favor of the defendant's plea of justification. In that case the plaintiff sued the defendant for shooting his dog. Upon not guilty pleaded it appeared that the plaintiff's dog was running with a fowl in his mouth, on the land of the defendant, when the latter fired at and killed him. It was testified by several witnesses that the same dog had worried and injured their fowls and (37)  geese, and that there was an alarm in the neighborhood respecting mad dogs. The jury found a verdict against the plaintiff, and thereupon he was adjudged to pay the costs. The Court, consisting of Kent, Chief Justice, and Thompson, Spencer, Van Ness, and Yates, Judges, approved the verdict and judgment, saying: "The verdict below was not against law. The dog was on the land of the defendant, in the act of destroying a fowl, and the defendant was justified in killing him in like manner as if he was chasing and killing sheep, deer, calves, or other reclaimed and useful animals. This principle has been frequently and solemnly determined (Cro. Jac., 45; 3 Lev., 25). It was for the jury to determine whether the killing was justified by the necessity of the case and as requisite to preserve the fowl; and the fowl being on the land of the defendant was enough, without showing property in the fowl." The duck, in the case before us, being in the public road, was not necessarily on the land of the defendant, but it was near his residence, and it may be inferred that it belonged to him, and if so, he had a right to kill the hog, as, under like circumstances, he would have had a right to kill a dog, if such killing were necessary to the protection of his fowl. The knowledge which the plaintiff had of the bad character of his sow ought to have induced him to keep her up, and the damage which he sustained in consequence of not having done so was caused by his own default, and was, therefore, damnum absque injuria.
It is to be regretted that the verdict was not taken subject to the question of law, so as to have enabled us to put an end by our judgment to a litigation the expense of which must be greatly disproportioned to the value of the matter in controversy. As it is, we are obliged to award a
PER CURIAM.                             Venire de novo.
Cited: Runyan v. Patterson, 87 N.C. 345. *Page 29 
(38)